                                           Case 3:21-cv-00084-JSC Document 10 Filed 03/01/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AMERICAN WORK ADVENTURES,                           Case No. 21-cv-00084-JSC
                                         INC., et al.,
                                   8                    Plaintiffs,                          ORDER RE: EX PARTE
                                   9                                                         APPLICATION FOR SERVICE BY
                                                  v.                                         ALTERNATIVE MEANS
                                  10
                                         KARTHIK MURUGIAN, et al.,                           Re: Dkt. No. 9
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiffs’ application for an order for service of process by alternative

                                  14   means pursuant to Federal Rule of Civil Procedure 4(f)(3). (Dkt. No. 9.) After careful

                                  15   consideration of Plaintiffs’ briefing, the Court DENIES the application without prejudice.

                                  16                                             BACKGROUND

                                  17          This application arises from an action regarding Defendants’ alleged misappropriation of

                                  18   trade secrets, unfair business practices, and breach of contract. (Dkt. Nos. 1, 9 at 2 ¶ 2.) Plaintiffs

                                  19   allege that Defendant OptiSol Business Solutions (“Optisol”) breached its contractual agreement

                                  20   with American Work Adventures, Inc. (“AWA”). AWA is a sponsor of the State Department’s

                                  21   Summer and Work Travel Program (“Travel Program”) that allows international students to work

                                  22   in the United States for up to 4 months. (Dkt. No. 1 at 2-3 ¶ 7.) AWA hired Optisol to adapt

                                  23   AWA’s existing FileMaker database that tracks AWA’s relationships and interactions between

                                  24   “Partners, Students, Host Families, Host Employers[,] the US State Department” and other

                                  25   information related to the Travel Program to an “online web-based format.” (Id. at 4 ¶ 10.) The

                                  26   complaint alleges that Optisol breached this agreement by—while developing its online database

                                  27   for AWA—using AWA’s own intellectual property, developing and marketing a competing

                                  28   database, as well as that Optisol misappropriated AWA’s trade secrets. (Id. at ¶¶ 21, 28, 46, 57.)
                                            Case 3:21-cv-00084-JSC Document 10 Filed 03/01/21 Page 2 of 4




                                   1          Karthik Murugian is Optisol’s Chief Executive Officer. (Id. at 2 ¶ 4.) Optisol is a sole

                                   2   proprietorship with its principal office located in India. (Dkt. Nos. 1 at 2 ¶ 4, 9 at 2 ¶ 3.) Plaintiffs

                                   3   attempted to serve Defendants using international process serving company International Service,

                                   4   but on January 8, 2021 International Service informed Plaintiffs it could only serve Defendants

                                   5   through the Hague Convention. (Dkt. No. 9 at 3 ¶ 9.) Plaintiffs then attempted to serve

                                   6   Defendants at two locations in the United States where Defendants previously did business, but

                                   7   were informed that Defendants no longer resided at one location and were “unknown” at the other.

                                   8   (Id. at 3 ¶¶ 10-11.) Following this, Plaintiffs’ counsel sent Defendants “[the] pleadings by mail

                                   9   with a Notice and Acknowledgement (NOA)” on February 2, 2020, and gave Defendants 10 days

                                  10   to return the NOA to counsel’s office “to avoid further legal action.” (Dkt. Nos. 9 at 3 ¶ 12, 9-2 at

                                  11   2.) Counsel sent the same documents and information to Defendants by e-mail on February 4,

                                  12   2020, requesting the NOA be returned within 10 days. (Dkt. Nos. 9 at 3 ¶ 13, 9-3 at 2.) On
Northern District of California
 United States District Court




                                  13   February 10, 2021, Mr. Murugian responded to Plaintiffs’ counsel “acknowledge[ing] that we

                                  14   have received the details of the lawsuit filed against us[,]” and that Mr. Murugian was “discussing

                                  15   with [his] legal team [their] available options.” (Dkt. No. 9-4 at 2.) Mr. Murugian concluded in

                                  16   his e-mail to Plaintiffs’ counsel that he “[would] circle back on the NOA.” (Id.)

                                  17          On February 18, 2021, Plaintiffs’ counsel e-mailed Mr. Murugian stating that if he did not

                                  18   receive the NOA by February 19, 2021—the following day—that he would “take further legal

                                  19   action.” (Dkt. Nos. 9 at 3 ¶ 15, 9-5 at 2.) Plaintiffs filed this application on February 22, 2020.

                                  20   (Dkt. No. 9.)

                                  21                                               DISCUSSION

                                  22   I.     Legal Standard

                                  23          Federal Rule of Civil Procedure 4(f) provides the applicable authority for serving an

                                  24   individual in a foreign country. Under Rule 4(f)(3), courts can order service through a variety of

                                  25   methods, “including publication, ordinary mail, mail to the defendant's last known address,

                                  26   delivery to the defendant's attorney, telex, and most recently, email[,]” so long as the method of

                                  27   service is not prohibited by an international agreement. Rio Props., Inc. v. Rio Intern. Interlink,

                                  28   284 F.3d 1007, 1016 (9th Cir. 2002) (citation omitted). “However, the fact that an alternative
                                                                                          2
                                             Case 3:21-cv-00084-JSC Document 10 Filed 03/01/21 Page 3 of 4




                                   1   method of service is not prohibited by international agreement does not mean that the plaintiff is

                                   2   entitled to use such a method under Rule 4(f)(3).” Keck v. Alibaba.com, Inc., 330 F.R.D. 255,

                                   3   257–58 (N.D. Cal. 2018). It is within a court’s “sound discretion” to determine whether “the

                                   4   particularities and necessities of a given case require alternate service of process under Rule

                                   5   4(f)(3).” Rio Properties, 284 F.3d at 1016.

                                   6   II.     Rule 4(f)(3) Application

                                   7           Plaintiffs argue that alternative service by electronic mail is proper, given “previous efforts

                                   8   to formally serve” Defendants and the “reasonable nature” of this alternative method for service.

                                   9   (Dkt. No. 9 at 7.) The Court disagrees.

                                  10           Mr. Murugian communicated directly with Plaintiffs’ counsel that he received counsel’s e-

                                  11   mail, and that he would “circle back” regarding the NOA after consulting with his legal team.

                                  12   (Dkt. No. 9-4 at 2.) While Mr. Murugian had not responded to counsel when counsel sent his
Northern District of California
 United States District Court




                                  13   February 18, 2021 e-mail, that e-mail nonetheless provided Mr. Murugian with only 1 day to reply

                                  14   before counsel stated he would take “further legal action.” (Dkt. No. 9-5 at 2.) Counsel’s e-mail

                                  15   made no inquiry into whether Mr. Murugian had yet consulted with his legal team, or when he

                                  16   could expect a response regarding the NOA. In fact, Mr. Murugian’s legal consultation is entirely

                                  17   appropriate, given that India’s status as a Hague Convention member state could preclude

                                  18   alternative methods of service entirely. See Rio Properties, 284 F.3d at 1015 n.4 (“A federal

                                  19   court would be prohibited from issuing a Rule 4(f)(3) order in contravention of an international

                                  20   agreement, including the Hague Convention referenced in Rule 4(f)(1).”) As such—and given

                                  21   that Mr. Murugian has communicated directly with counsel regarding the NOA—the

                                  22   “particularities and necessities” of this case do not warrant alternative means otherwise authorized

                                  23   by Federal Rule of Civil Procedure 4(f)(3). Id. at 1016.

                                  24                                              CONCLUSION

                                  25           For the reasons set forth above, Plaintiffs’ application to serve Defendants by alternative

                                  26   means is DENIED without prejudice.

                                  27           This Order disposes of Dkt. No. 9.

                                  28
                                                                                          3
                                          Case 3:21-cv-00084-JSC Document 10 Filed 03/01/21 Page 4 of 4




                                   1         IT IS SO ORDERED.

                                   2   Dated: March 1, 2021

                                   3

                                   4
                                                                                      JACQUELINE SCOTT CORLEY
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             4
